Certification under Rule 466 The depositary, Deutsche Bank Trust Company Americas, represents and certifies the following: (1)That it previously had filed a registration statement on Form F-6 (Mechel OAO, 333-119498) that the Commission declared effective, with terms of deposit identical to the terms of deposit of this registration statement. (2)That its ability to designate the date and time of effectiveness under Rule 466 has not been suspended. Deutsche Bank Trust Company Americas, solely in its capacity as Depositary By: /s/ Robert Martello Name: Robert Martello Title: Director By: /s/ Michael Curran Name: Michael Curran Title: Vice President
